Citation Nr: 0313192	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for tinnitus, perceived in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970.

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In this decision, the RO denied 
entitlement to service connection for tinnitus.  The veteran 
appealed this decision.  In a rating decision of June 2002, 
the RO granted service connection for perceived tinnitus in 
the left ear, but denied service connection for perceived 
tinnitus in the right ear.

At his hearing before the Board of Veterans' Appeals (Board) 
conducted in February 2003, the veteran and his 
representative raised the issue that his previously denied 
claim for entitlement to service connection for bilateral 
hearing loss should be reopened based on the submission of 
new and material evidence.  See 38 C.F.R. § 3.156 (2002).  
The Board finds that this issue is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issue on appeal.  Therefore, this matter is referred 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The most probative lay and medical evidence has 
attributed the veteran's tinnitus, to include that perceived 
in the right ear, to his in-service noise exposure.


CONCLUSION OF LAW

The veteran's tinnitus, perceived in the right ear, was 
incurred as a result of his military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding his 
claim is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has discussed information from 
medical literature that neither the veteran nor his 
representative has reviewed.  See Thurber v. Brown, 5 Vet. 
App. 119, 126 (1993).  However, the decision discussed below 
is a full grant of all benefits sought on appeal regarding 
the issue of service connection for perceived tinnitus in the 
right ear.  A referral of this literature to the veteran and 
his representative in the current case would be pointless and 
only delay a completely favorable decision.




Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has provided testimony that he was exposed to 
significant acoustic trauma during his service as an officer 
in the artillery during the Vietnam War.  He claimed that on 
at least one occasion, this noise exposure was so significant 
that it had left ringing in both ears and drastically 
decreased his hearing acuity for a number of days.  He 
indicated that he had been issued a type of earplugs during 
his military service, but had not used these devices during 
his combat service for fear of mishearing the commands when 
firing the artillery.  The veteran alleged that since his 
service in Vietnam he has experienced recurrent tinnitus in 
both ears to varying degrees.  He acknowledged that he had 
worked as a law enforcement officer with the U. S. Government 
since his military service, but had only fired his weapon 
during training and had consciously used hearing protection 
during this training.

On comprehensive physical examinations in connection with his 
military service in October 1966, July 1967, and December 
1974, the veteran did not report any medical history of 
tinnitus.  On examination, his ears were found to be normal.  
The available service medical records do not report any 
complaints or diagnoses for tinnitus.

A public health examination of November 1991 noted a history 
of tinnitus.  In a private hearing examination of August 
1995, the veteran complained of bad tinnitus in his right 
ear.  He again complained of ringing in his ears in July 
1998.  In a letter of October 2000, a private physician noted 
that the veteran had a history of working with "firing 
weaponry" and currently had tinnitus.  

The veteran was given a VA audiological examination in 
November 2000.  He reported significant noise exposure during 
his military service.  The veteran also indicated that he had 
first noticed tinnitus ten years before.  The audiologist 
opined that the veteran had tinnitus that was most likely 
related to his combat-related noise exposure.  However, the 
audiologist noted that the veteran's medical records had not 
been available for review.  

Another VA audiological examination was given to the veteran 
in March 2001.  While the veteran claimed that he first 
noticed a "fire alarm" type tinnitus in the early 1990s, he 
also indicated that he had a history of tinnitus that began 
during an artillery mission in the fall of 1969 where he lost 
his hearing for three days.  The audiologist noted that she 
had reviewed the medical evidence in the claims file.  
Regarding the tinnitus, she commented that:

[The veteran] did report initially noting 
a temporary decrease in acuity along with 
tinnitus while on active duty.  He 
matched tinnitus to a 6 KHz tone at 100 
dB, 5 dB above threshold (which is 
typical).  I believe the tinnitus [left 
ear] is as likely as not related to the 
decrease at 6 KHz noted on the 1974 
audiogram when compared to the 1966 
audiogram.  Increase in tinnitus [right 
ear] in the early 1990s is consistent 
with decrease [right ear hearing acuity] 
at that time and not to active duty noise 
exposure.

In his notice of disagreement (NOD) of May 2002, the veteran 
cited to medical references that reported damage to the 
auditory system could result from either chronic noise 
exposure over a long period of time, or from acute trauma to 
a single brief exposure to hazardous noise (to include 
explosions).  These references also noted that tinnitus was a 
disease that could be caused by noise.  

The Board notes that in a final rule changing the rating 
criteria for recurrent tinnitus at 38 C.F.R. § 4.87, 
Diagnostic Code 6260, that became effective on June 13, 2003, 
included a Note (2) that required the assignment of only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head.  See 68 
Fed.Reg. 25822, 25823 (May 14, 2003).  In the proposed rule 
published in September 2002, VA supported this change based 
on the current medical understanding of the etiology of 
tinnitus.  See 67 Fed.Reg. 59033-59034 (Sept. 19, 2002).  In 
the discussion of this proposed rule change, VA noted the 
following:

"The Merck Manual" (665, 17th ed. 1999) 
states that tinnitus is the perception of 
sound in the absence of an acoustic 
stimulus, and the American Tinnitus 
Association defines tinnitus as the 
perception of sound when no external 
sound is present 
(http://www.ata.org/about-tinnitus/).  
"Tinnitus: Facts, Theories, and 
Treatments (1982)," published by the 
National Academy Press, states that 
tinnitus is the conscious experience of a 
sound that originates in the head of its 
owner 
(http://books.nap/books/0309033284/html).
Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-
tinnitus"), the sound is audible to 
other people, either simply by listening 
or with a stethoscope.  Objective 
tinnitus commonly has a definite cause 
that generates the sound, such as 
vascular or muscular disorders.  
Objective tinnitus may also be due to 
such nonpathologic causes as noise from 
the temporomandibular joints, openings of 
the eustachian tubes, or repetitive 
muscle contractions.
True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus.  Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)).  The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with 
tinnitus that 63% reported tinnitus in 
both ears and 11% reported it as filling 
the head (http://www.ohsu.edu/ohrc-
otda/95-01/data/08.html).  Therefore, in 
the great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

Based on this medical information, the Board finds the 
audiologist's opinion of March 2001 to be rather suspect.  
This opinion appears to correlate the onset of tinnitus (at a 
certain frequency) to when decreased hearing acuity was first 
noted in each ear.  However, the medical explanation for 
tinnitus indicates that the veteran would only perceive 
tinnitus when he developed a loss of hearing acuity (the 
perception of sound in the absence of an external stimulus), 
even though the actual injury causing tinnitus may have 
existed prior to the perceived symptomatology.  In other 
words, tinnitus is a single disease entity of the brain, not 
the ears, and when it is perceived in what ear at what time 
is irrelevant.

As the opinion of March 2001 appears to be based on a flawed 
understanding of the etiology of tinnitus, this opinion holds 
little probative value in determining the cause of the 
veteran's tinnitus.  A VA audiologist of November 2000 
provided the only other competent medical opinion regarding 
the etiology of the veteran's tinnitus.  This healthcare 
provider opined that the veteran's tinnitus was related to 
his noise exposure during combat.  While this examiner was 
unable to review the medical evidence in the claims file, the 
history related by the veteran during the examination appears 
to be accurate.  As the November 2000 medical opinion was 
based on an accurate medical history, included a detailed 
evaluation of the veteran, and appears to be based on the 
current medical understanding of the origins of tinnitus; the 
Board finds that this opinion has substantial probative value 
in determining the etiology of the veteran's tinnitus.  
Therefore, tinnitus perceived in the right ear must be 
granted service connection.

The Board also notes that the medical explanation for the 
origins of tinnitus discussed in its proposed rule change of 
September 2002 is the basis of VA's current policy in rating 
tinnitus as a single disease entity, no matter where it is 
perceived by the veteran.  See generally Wanner v. Principi, 
17 Vet. App. 4, 9-13 (2003).  Thus, VA when granting 
entitlement to service connection for tinnitus will usually 
describe it as a single disease entity and rate it as such.  
Separating the current claimant's tinnitus as a function of 
two separate disabilities for each ear, therefore, would 
amount to violations of the Fifth and Fourteenth Amendments, 
as he would be treated differently to similarly situated 
claimants.  See Reeves v. West, 11 Vet. App. 255, 258 (1998); 
see also Adarand Constructors, Inc. v. Pena, 515 U.S. 200 
(1995) (When determining whether there has been a violation 
of the Due Process Clause of the Fifth Amendment, the Supreme 
Court applies the same standard to the federal government 
that it applies to the states under the Equal Protection 
Clause of the Fourteenth Amendment).

Based on the above analysis, the Board finds that the medical 
evidence has established that the veteran's current tinnitus, 
to include that perceived in the right ear, is the result of 
his in-service noise exposure.  Therefore, his "right ear" 
tinnitus must be found to be service connected.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt and resolved all such doubt in the veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus, perceived in the right ear, 
is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

